DETAILED ACTION
Status of Claims
Claims 1 – 5 are pending.
Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in fig. 5, “Turn a master witch to an ON position” should read --Turn a master switch to an ON position--. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 – 5 are allowed.
EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Skorjanec; Joseph B. et al. (US Patent Application Publication No. 2021/0071831) “INTERACTIVE POWER DISTRIBUTION UNITS (PDUS) AND RELATED SYSTEMS” is cited to teach a power distribution unit (PDU) including a plurality of outlets; and a plurality of light emitting diodes (LEDs) associated with a corresponding one of the plurality of outlets. Each of the plurality of LEDs being configured to produce a plurality of colors and each of the plurality of colors being uniquely associated with different properties of the PDU
Ferguson; Kevin R. (US Patent Application Publication No. 2018/0196098) “SYSTEM AND METHOD OF IDENTIFYING PATH OF RESIDUAL CURRENT FLOW THROUGH AN INTELLIGENT POWER STRIP” is cited to teach a system and method is for detecting a specific voltage phase, from a multiphase voltage source, and a specific outlet of an intelligent power strip, that is associated with a residual current flow. The method accomplishes this by using a system that employs a statistical time series analysis using a Pearson's correlation coefficient calculation to measure the linear dependence between the discretely sampled residual current waveform and each phase and outlet's discretely sampled current waveforms, in turn. A residual current as low as 1 mA can be accurately measured and its associated voltage phase source, as well as which outlet of an intelligent power strip it flows out of, can be reliably determined.
Hilburn; John C. et al. (US Patent Application Publication No. 2013/0212419) “MONITORING POWER SOURCE REDUNDANCY VIA A POWER DISTRIBUTION UNIT” is cited to teach a programmable logic circuit that assigns a value to an outlet of a power distribution unit (PDU) that comprises a power source at an input of the PDU and at least one light-emitting diode (LED) associated with the outlet. The programmable logic circuit sends the value to a program on a hardware device that comprises one or more power supplies. The programmable logic circuit receives information from the program. Subsequently, an illumination state of the LED is modified based on the information.
However, the references cited hereinabove, neither individually, nor in combination, teaches all of the limitations as setforth in claim 1, in particularly “… S3: detecting whether or not the input power is normal, wherein the master switch is switched to an ON position, so that the network connection and power parameters measuring circuit board performs a voltage detection of an external input power, while driving the indicator light in the output OFF button into a blinking state, and if the network connection and power parameters measuring circuit board completes the voltage detection of the external input power and the input power is normal, then the indicator light in the output OFF button will be situated in a constant light state and the output ON button will be able to operate and function, or else the indicator light in the output OFF button will be situated in a blinking state and the output ON button will be unable to operate and function; S4: detecting whether or not the output load at a power-on state is normal, wherein the output ON button is pressed, so that the current detector performs a current detection of an external output load at the power-on state, and whenever the switch of one of the loads is turned on and the starting current of the load is normal, then the indicator light of the output ON button will blink once, and if the switches of all loads are turned on, then the indicator light in the output ON button will be situated in a constant light state, and if there is a switch of the load cannot complete the power-on correctly, then the indicator light in the output ON button will blink continuously.…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187